DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Oath/Declaration
2.   The oath/declaration filed on 03/19/2021 is acceptable.
                                                                   Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                           Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 03/19/2021.
                                                              Drawings
5.   The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the lower metal layer is electrically connected to the electrode” must be shown or the feature(s) canceled from the claim(s) (13). No new matter should be entered. 
                                                          Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – DISPLAY DEVICE HAVING A FIRST WIRING AT A SAME LAYER AS A LOWER METAL LAYER AND ELECTRONIC DEVICE INCLUDING THE SAME – or is suggested by the applicant.
      The specification needs to be updated.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over JUNG et al., hereafter “JUNG” (U.S. Publication No. 2019/0165073 A1) in view of KIM et al., hereafter “KIM” (U.S. Publication No. 2020/0027943 A1) and further in view of KUON et al., hereafter “KUON” (U.S. Publication No. 2019/0198801 A1).
      Regarding claim 1, JUNG discloses a display device having a display area (DA) and a peripheral area (PA) adjacent to the display area (DA), the display device comprising: 
               a substrate (100); 
               a plurality of pixel circuits (P) in the display area (DA), the pixel circuits (P) each comprising a thin film transistor (TFT) and a capacitor (Cst), the thin film transistor (TFT) including a semiconductor layer (112) and a gate electrode (114) on the substrate (100) and the capacitor (Cst) including a first capacitor plate and a second capacitor plate (see Cst (80) including a first capacitor plate (158) and a second capacitor plate (178) of Fig. 6 and para [0080] in HAN (U.S. Publication No. 2018/0070460 A1)); 
                 a plurality of signal lines (SL) electrically connected to the pixel circuits (P), the signal lines (SL) passing through the display area (DA); 
                     a pad portion (40) in the peripheral area (PA); and 
                     a plurality of wirings (21/31/51/61) in the peripheral area (PA), the plurality of wirings (21/31/51/61) electrically connecting the pad portion (40) to the signal lines (DL) (para [0055]) (e.g. Figs. 1-4). 
     JUNG discloses the features of the claimed invention as discussed above, but does not disclose a lower metal layer between the substrate and at least one of the pixel circuits; wherein the plurality of wirings further comprise a first wiring at a same layer as the lower metal layer; and a second wiring above the first wiring with a first insulating layer between the first wiring and the second wiring.
      KIM, however, discloses a lower metal layer (M1) between the substrate (100) and at least one of the pixel circuits (T1/Cst) (para [0144]); wherein the plurality of wirings further comprise a first wiring (CL’) at a same layer as the lower metal layer (M1) (para [0148]) (e.g. Fig. 8A). 
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of JUNG to provide a lower metal layer between the substrate and at least one of the pixel circuits; wherein the plurality of wirings further comprise a first wiring at a same layer as the lower metal layer as taught by KIM for a purpose of shielding light that may incident on the semiconductor later of the display device.
     JUNG and KIM disclose the features of the claimed invention as discussed above, but does not disclose a second wiring above the first wiring with a first insulating layer between the first wiring and the second wiring.
      KUON, however, discloses a second wiring (464) above the first wiring (462) with a first insulating layer (435, para [0137]) between the first wiring (462) and the second wiring (464) (e.g. Fig. 4B). 
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of JUNG and KIM to provide a second wiring above the first wiring with a first insulating layer between the first wiring and the second wiring as taught by KUON for a purpose of reducing the overall size of the display device.
       Regarding claim 2, JUNG, KIM and KUON (citations to JUNG unless otherwise noted) discloses wherein the first wiring (462) includes a same material as a material included in the lower metal layer (M1) (e.g. Fig. 8A and para [0148] in KIM).
       Regarding claim 6, JUNG, KIM and KUON (citations to JUNG unless otherwise noted) discloses wherein the first wiring (462) and the second wiring (464) overlap each other (e.g. Fig. 8A in KIM).
      Regarding claim 7, JUNG, KIM and KUON (citations to JUNG unless otherwise noted) discloses wherein a lower surface of the second wiring (464) is further from the substrate (100) than an upper surface of the first wiring (462) (e.g. Fig. 8A in KIM).
       Regarding claim 8, JUNG, KIM and KUON discloses wherein the first insulating layer includes an organic insulating material (para [0137]), but does not disclose wherein the first insulating layer includes an inorganic insulating material.
       It would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the first insulating layer includes an inorganic insulating material as cited in the claim above to improve the flexibility of the display device, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
8.    Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over JUNG, KIM and KUON in view of JEONG et al., hereafter “JEONG” (U.S. Publication No. 2019/0165073 A1).
     Regarding claim 3, JUNG, KIM and KUON disclose the features of the claimed invention as discussed above including the second wiring line 464 can also be configured by molybdenum (Mo), chrome (Cr), titanium (Ti), nickel (Ni), neodymium (Nd), copper (Cu), and an alloy of silver (Ag) and magnesium (Mg) (para [0133] in KUON), but does not disclose wherein the second wiring includes a same material as a material included in the gate electrode, the first capacitor plate, or the second capacitor plate.
      JEONG, however, discloses the first gate electrode 170 may include gold (Au), silver (Ag), aluminum (Al), platinum (Pt), nickel (Ni), titanium (Ti), palladium (Pd), magnesium (Mg), Calcium (Ca), Lithium (Li), chrome (Cr), tantalum (Ta), tungsten (W), copper (Cu), molybdenum (Mo), scandium (Sc), neodymium (Nd), Iridium (Ir), an alloy of aluminum, aluminum nitride (AlNx), an alloy of silver, tungsten nitride (WNx), an alloy of copper, an alloy of molybdenum, titanium nitride (TiNx), chrome nitride (CrNx), tantalum nitride (TaNx), strontium ruthenium oxide (SRO), zinc oxide (ZnOx), indium tin oxide (ITO), stannum oxide (SnOx), indium oxide (InOx), gallium oxide (GaOx), indium zinc oxide (IZO), etc (e.g. Fig. 1 and para [0033])). 
      It would have been obvious to one having ordinary skill in the art before the effective filing date was made to form the second wiring includes a same material as a material included in the gate electrode, the first capacitor plate, or the second capacitor plate as cited in the claim above to improve the reliability of the display device, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
9.    Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over JUNG, KIM and KUON in view of MURAI et al., hereafter “MURAI” (U.S. Publication No. 2019/0081125 A1).
     Regarding claim 5, JUNG, KIM and KUON disclose the features of the claimed invention as discussed above, but does not disclose wherein the plurality of wirings include molybdenum (Mo) and/or titanium (Ti).
      MURAI, however, discloses wherein the plurality of wirings (12) include molybdenum (Mo) and/or titanium (Ti) (e.g. Fig. 6 and para [0064])).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the plurality of wiring material teaching of MURAI with JUNG, KIM and KUON because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the stability of the display device. MPEP 2144.06.
                                                      Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 14-20 would be allowed.
         Claims 14-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention of the electronic device having a first pixel circuit and a second pixel circuit each comprising a thin film transistor and a storage capacitor, the first pixel circuit and the second pixel circuit being apart from each other with the transmission area therebetween on the display area as cited in the independent claim 14.
        Claims 15-20 are directly or indirectly depend on the independent claim 14.
        Claims 4 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein a first portion of the first insulating layer is between the first wiring and the second wiring, and a second portion of the first insulating layer is between the substrate and the pixel circuits as cited in claim 4 and wherein the plurality of wirings further comprise a third wiring above the second wiring with a second insulating layer between the second wiring and the third wiring as cited in claim 9 and wherein the thin film transistor of at least one of the pixel circuits comprises a semiconductor layer, a gate electrode overlapping a channel region of the semiconductor layer, and an electrode connected to a source region or a drain region that are at opposite sides of the channel region in the semiconductor layer, and the lower metal layer is electrically connected to the electrode as cited in claim 13.
        Claims 10-12 are directly or indirectly depend on claim 9, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                               Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/PHUC T DANG/Primary Examiner, Art Unit 2892